Electronically Filed
                                                         Supreme Court
                                                         SCWC-30070
                                                         23-AUG-2013
                                                         01:53 PM



                             SCWC-30070

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

       COLLEEN P. COLLINS, Petitioner/Plaintiff-Appellant,

                                vs.

         JOHN A. WASSELL, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 30070; FC-D NO. 07-1-0206)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellant Colleen P. Collins’s

application for writ of certiorari filed on July 15, 2013, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, August 23, 2013.

Joy A. San Buenaventura
for petitioner                  /s/ Mark E. Recktenwald

Andrew S. Iwashita              /s/ Paula A. Nakayama
for respondent
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack